Exhibit 10.19

 

Executive Officer Compensation

 

The annual base salaries for our executive officers as of January 1, 2011 are as
follows:

 

Name

 

Title

 

Annual Base
Salary

 

George A. Lopez, M.D.

 

Chairman of the Board, President and Chief Executive Officer

 

$

670,000

 

Alison D. Burcar

 

Vice President of Product Development

 

$

225,000

 

Richard A. Costello

 

Vice President of Sales

 

$

336,000

 

Scott E. Lamb

 

Chief Financial Officer

 

$

361,600

 

Steven C. Riggs

 

Vice President of Operations

 

$

330,000

 

 

2010 Discretionary Bonuses:

 

In July 2010, the Compensation Committee of the Board of Directors approved
payment of discretionary bonuses to the above named officers for the first half
of 2010, and in January 2011, the Compensation Committee approved discretionary
bonuses to each of the above named officers for the second half of 2010.  The
amount of the bonuses for the first half of 2010 were previously reported in the
Current Report on Form 8-K filed with the SEC on July 20, 2010, and the amount
of the bonuses for the second half of 2010 were previously reported in the
Current Report on Form 8-K filed with the SEC on February 2, 2011, each of which
reports are incorporated herein by reference.

 

--------------------------------------------------------------------------------